        Case 1:20-cv-07926-JMF Document 13 Filed 12/07/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

DANIEL ZARABI, Individually and On         Case No. 1:20-cv-07926-JMF
Behalf of All Others Similarly Situated,

                             Plaintiff,

              v.

GOLAR LNG LIMITED, IAIN ROSS, and
EDUARDO NAVARRO ANTONELLO,

                             Defendants.


  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
         Case 1:20-cv-07926-JMF Document 13 Filed 12/07/20 Page 2 of 3




       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff Daniel Zarabi (“Plaintiff”) hereby voluntarily dismisses the above-

captioned action, without prejudice to his ability to participate as a class member in any other

class action alleging substantially similar claims against the defendants herein. As grounds

thereof, Plaintiff states that no opposing party has either served an answer or a motion for

summary judgment.

                                            Respectfully submitted,

DATED: December 7, 2020                     GLANCY PRONGAY & MURRAY LLP

                                            By: /s/ Gregory B. Linkh
                                            Gregory B. Linkh (GL-0477)
                                            230 Park Ave., Suite 530
                                            New York, NY 10169
                                            Telephone: (212) 682-5340
                                            Facsimile: (212) 884-0988
                                            glinkh@glancylaw.com

                                                   and

                                            Robert V. Prongay
                                            Charles H. Linehan
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160

                                            Counsel for Plaintiff Daniel Zarabi

                                            THE LAW OFFICES OF FRANK R. CRUZ
                                            Frank R. Cruz
                                            1999 Avenue of the Stars, Suite 1100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 914-5007

                                            Additional Counsel




                                               1
          Case 1:20-cv-07926-JMF Document 13 Filed 12/07/20 Page 3 of 3




                                    PROOF OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On December 7, 2020, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on December 7, 2020, at New York, New York.

                                                    /s/ Gregory B. Linkh
                                                    Gregory B. Linkh
